EXHIBIT 10.6 NATIONAL PENN BANCSHARES, INC. LONG-TERM INCENTIVE COMPENSATON PLAN RESTRICTED STOCK AGREEMENT BETWEEN NATIONAL PENN BANCSHARES, INC. AND (the Grantee) Date of Grant: February 25, 2008 Number of Shares: 1,600 shares End of Restricted Period (Vesting Period): February 25, 2009 NPBC Restricted Stock Agreement - 2008 NATIONAL PENN BANCSHARES, INC. LONG-TERM INCENTIVE COMPENSATION PLAN RESTRICTED STOCK AGREEMENT This Restricted Stock Agreement dated as of February 25, 2008, between National Penn Bancshares, Inc. (the "Corporation") and(the "Grantee"), WITNESSETH: 1. Grant of Restricted Stock Pursuant to the National Penn Bancshares, Inc. Long-Term Incentive Compensation Plan (the "Plan"), this Agreement confirms the Corporation's grant to the Grantee, subject to the terms and conditions of the Plan and to the terms and conditions set forth herein, of an aggregate of 1,600 shares of common stock (without par value) of the Corporation (“shares of Restricted Stock”). 2. Terms and Conditions It is understood and agreed that the grant of shares of Restricted Stock is subject to the following terms and conditions: (a) Restricted (Vesting) Period.The period of time during which the transfer of shares of Restricted Stock is restricted is from the date of this Agreement through February 25, 2009 (the “Restricted Period”).The time period restrictions will lapse, and the Restricted Stock will vest, on February 25, 2009, but only if the Grantee remains in office as a director of the Corporation or its subsidiary, National Penn Bank (the “Bank”), through the end of the Restricted Period. (b) Performance Restrictions. In addition to the time restrictions set forth in Section 2(a), the shares of Restricted Stock are issued subject to the following earnings per share performance goals for the Corporation for 2008 (the “Performance Restrictions”), and shall only vest if and to the extent that the Performance Restrictions are satisfied.Performance results shall be determined at the end of the Restricted Period and shall be interpolated as necessary between the various targets to determine vesting at that time: · Threshold $ 1.20 per share 1,400 · Target $ 1.33 per share 1,500 · Optimum $ 1.44 per share 1,600 In the event of any stock dividend or stock split affecting the Corporation’s common stock, the aforesaid Performance Restrictions shall be adjusted appropriately and equitably, as shall be determined by the Committee. (c) Escrow and Custody of Shares.Unless and until the shares of Restricted Stock vest as provided in Section 2(a) and 2(b), such shares will be registered in the name of the Grantee and issued in certificate form, and such certificate or certificates will be held by the Secretary of the Corporation as escrow agent (“Escrow Agent”) and may not be sold, transferred, pledged, assigned or otherwise alienated, hypothecated or disposed of until the termination of the Restricted Period and the satisfaction of the Performance Restrictions. The Corporation may instruct the transfer agent for its common stock to place a legend on the certificates representing the shares of Restricted Stock or otherwise mark its records as to the restrictions on transfer set forth in this Agreement. The certificate or certificates representing such shares of Restricted Stock will not be delivered by the Escrow Agent to the Grantee unless and until the shares of Restricted Stock have vested and all other terms and conditions in this Agreement have been satisfied.The Escrow Agent may, in its discretion, elect to enter into alternative arrangements for the escrow of the shares of Restricted Stock, if, in the Escrow Agent’s discretion, such shares are issued in book-entry form. (d) Dividend and Voting Rights.The shares of Restricted Stock shall be entitled to receive all dividends and other distributions paid with respect to shares of the Corporation’s common stock during the Restricted Period.The Grantee may exercise full voting rights with respect to the shares of Restricted Stock during the Restricted Period. (e) Forfeiture.Notwithstanding any contrary provision of this Agreement, the balance of the shares of Restricted Stock that do not vest at the end of the Restricted Period pursuant to Section 2(a) and 2(b) will thereupon be forfeited and automatically transferred to and reacquired by the Corporation at no cost to the Corporation. The Grantee hereby appoints the Escrow Agent, with full power of substitution, as the Grantee’s true and lawful attorney-in-fact with irrevocable power and authority in the name and on behalf of the Grantee to take any action and execute all documents and instruments, including without limitation stock powers, which may be necessary to transfer the unvested shares of Restricted Stock and the certificate or certificates representing the same to the Corporation upon determination of such vesting. (f) Death or Disability.If the Grantee's service as a director of the Corporation or the Bank terminates due to death or Disability (as defined in the Plan), any remaining Restricted Period shall automatically terminate and lapse immediately, but the Performance Restrictions shall remain in full force and effect. (g) Retirement.
